UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1350


CRYSTAL R. SCHINDLER,

                Plaintiff - Appellant,

          v.

PRINCE GEORGE’S COUNTY OFFICE OF CHILD SUPPORT,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:14-
cv-03328-PWG)


Submitted:   June 18, 2015                 Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Crystal R. Schindler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Crystal R. Schindler seeks to appeal the district court’s

order dismissing her complaint for failure to state a claim for

which relief could be granted.              We dismiss the appeal for lack

of   jurisdiction    because   the    notice       of   appeal      was   not   timely

filed.

      In civil cases in which the United States is not a party,

parties are accorded 30 days after the entry of the district

court’s final judgment or order to note an appeal, Fed. R. App.

P.   4(a)(1)(A),    unless    the    district      court      extends     the   appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).               “[T]he timely filing of a

notice    of   appeal    in    a     civil     case      is     a    jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

November 6, 2014.       The notice of appeal was filed on April 2,

2015.     Because    Schindler      failed    to   file    a    timely     notice   of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal. *             We dispense with oral argument

because the facts and legal contentions are adequately presented

      *
       Schindler submitted two other filings in the district
court prior to filing her notice of appeal.     We conclude that
neither of these filings constitutes the functional equivalent
of a notice of appeal.    See Smith v. Barry, 502 U.S. 244, 248
(1992); Jackson v. Lightsey, 775 F.3d 170, 175 (4th Cir. 2014).



                                        2
in the materials before this court and argument would not aid

the decisional process.

                                                    DISMISSED




                              3